Citation Nr: 1236843	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  04-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a bilateral eye disability, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2005, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veterans Law Judge that conducted this hearing is no longer available to consider the Veteran's appeal.  The Board recognizes that the law requires the Veterans Law Judge who conducts a hearing to participate in any decision made on the appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The Veteran was notified that the Veterans Law Judge that conducted his hearing was no longer available to consider his appeal by way of an April 2012 letter.  He was offered the opportunity to have a new hearing and was notified that, if he did not respond within 30 days, the Board would assume he does not want a new hearing.  He did not respond to this letter.  Thus, the Board will decide the claim based upon the evidence of record without additional hearing testimony.

In December 2005 and February 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for diabetes mellitus and prostate cancer, both claimed as due to herbicide exposure, and a bilateral eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

A bilateral knee disability was not shown in service, arthritis was not shown within one year of separation from service, and the most probative evidence fails to link the Veteran's current bilateral knee disability to service.


CONCLUSION OF LAW

The requirements for establishing service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice for the issue on appeal in a November 2002 letter, issued prior to the decision on appeal, and in a March 2006 letter.  These letters notified the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The case was last adjudicated in September 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, post service treatment records, VA examination reports, and hearing testimony.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Moreover, as the Board concludes below that the preponderance of the evidence is against the appellant's claim for service connection, any question as to an appropriate evaluation or effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The determination as to whether the requirements for entitlement to service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2011).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2011).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has claimed entitlement to service connection for a bilateral knee disability.  He contends that this disability developed as a result of an in-service truck accident.  

The Veteran testified at his May 2005 Board hearing that he injured his knees when a truck in which he was riding overturned during his service in Korea.  He described this accident as having occurred while transporting supplies during combat.  He reported that he was not treated at the time because it was "a hot missile base" and "there was no medical staff on the compound."  

In terms of an in-service disability, examinations conducted in August 1966 (prior to his induction into service) and August 1968 (upon his separation from active duty) reflect that his lower extremities were clinically normal.  The Veteran also expressly denied any history of or current arthritis; bone, joint, or other deformity; or "trick" or locked knee on medical history reports that he completed prior to his entrance into and upon his separation from active duty service.  Service treatment records do not otherwise reflect that he ever complained of or sought treatment for symptoms associated with a knee disability.

In terms of post-service evidence of disability, the Veteran testified that he received post-service knee treatment at the Jamaica Plains VA Hospital, noting that he underwent left knee surgery in approximately 1994.  Prior to this surgery, he had been given Ibuprofen as a muscle relaxer to control his knee pain, but he was unable to estimate when this earlier treatment had occurred.

The earliest post-service medical evidence of a knee disability appears in an August 1993 VA medical record, which describes the Veteran as having had left knee pain for a few months.  Upon testing, it was assessed that there was no evidence of degenerative joint disease, but that the Veteran may have a tear in his meniscus.  He was given Tylenol for the pain.

Subsequent VA medical records include a November 1994 MRI report that showed a possible medial meniscus tear.

The Veteran also sought treatment in February 1997 after experiencing left knee pain of one week's duration.  At that time, he was assessed as most likely having a degenerative joint disease flare-up consistent with a meniscal tear.  He was given a high dose of Motrin and was referred to orthopedics for possible surgery.

A March 1997 record notes that the Veteran has a longstanding history of left knee pain which had increased in severity in the last two months.  

According to a March 1997 operative report, the Veteran underwent a left knee arthroscopy with debridement of the medial compartment after being diagnosed with degenerative joint disease.  The operating report notes that the Veteran had a three-year history of left knee pain that had worsened over the last two months.  Examination had also been consistent with a possible medical meniscus tear.    

A December 2001 VA radiology report of both knees found mild narrowing of the medial compartments and minimal spurring in the medial and lateral tibial plateaus and superior and inferior margins of the patella.  

A June 2002 VA medical record reflects that the Veteran sought treatment for bilateral knee pain, left greater than right.  He reported that a knee brace and intra-articular cortisone injection had provided a satisfying outcome with his left knee, and was wondering if anything could be done for his right knee.  He was prescribed a Neoprene sleeve for the right knee. 

A December 2002 VA examination report diagnoses mild degenerative arthritis of both knees, status post operative arthroscopic meniscectomy of the left knee.  It was not clear to the examiner that these complaints were related to the Veteran's military service.  There was no discussion of the Veteran's claims file, nor was a rationale given for this opinion.  

The Veteran's VA medical records also reflect that he underwent a left knee arthroscopy for a medial meniscal tear in November 2006.  

A June 2007 record notes that the Veteran sought treatment for right knee pain that he had been experiencing for one week.  He reported that he just woke up with the pain and that there was no injury, not even a minor one.

The Veteran underwent a VA joints examination in June 2010.  He described the in-service truck accident and noted that he was unable to obtain medical treatment at the time.  He reported that he treated himself with a hot shower.  The examiner noted that the Veteran worked for more than 30 years after active duty, including having held his most recent job as a security guard for more than 20 years.  This job required him to stand and walk many hours.  The Veteran reported having had a difficult time during the last few years of his job because he requested a long time sitting on his break and arrived late due to his leg pain. 

Following examination of the Veteran and review of his claims file, the examiner diagnosed degenerative arthritis of the bilateral knees.  The examiner concluded that the Veteran's bilateral knee disability is not related to service.  Although the examiner's initial statement of the opinion is confusing, the examiner's rationale clearly reflects his conclusion that the Veteran's current knee disabilities are related to aging and wear factors, and not military service.  The examiner noted there was no documented evaluation or treatment of left or right knee injury while on active duty, the timing of the onset of the Veteran's post-service complaints, the fact that the Veteran had had 20 years of post-service occupational wear and tear on his knees, and the Veteran's weight.  The examiner stated that degenerative arthritis generally starts in the mid-forties or early fifties and progressively worsens with aging and, with weight-bearing joints, is affected by body weight and injury in and around joints.  The examiner noted that the Veteran did well with his job after active duty for more than 20 years until he was in his late forties.  The Veteran has been overweight for a long time.  Therefore, his bilateral knee condition was mostly resulting from aging and wearing factors.  

As this opinion was made after a review of the relevant history, including service treatment records and the Veteran's report of suffering from knee pain following a truck accident, and contains a clearly-stated rationale that is consistent with the available evidence the Board has afforded the June 2010 VA opinion high probative value.  There is no medical evidence contradictory to the June 2010 opinion.

To the extent that the Veteran himself believes that his current knee disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  In this regard, the diagnosis and etiology of knee disabilities requires medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of a knee disorder is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, to the extent the Veteran contends his knee disability has existed since service, the Board finds such contention is inconsistent with his denial of knee problems on the medical history report at separation from service.  In addition, the Veteran's report to treatment providers in the 1990s concerning the onset of knee pain as occurring a few months prior to an August 1993 visit.  Thus, an assertion of continuity of symptomatology is simply not supported by the record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  In any event, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current bilateral knee disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions regarding the onset and etiology of his current bilateral knee disability.   

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic left or right knee disability during service or for many years thereafter.  Further, the most probative evidence - offered by a VA physician in June 2010 - indicates that the Veteran's current bilateral knee 
disability is not related to the claimed bilateral knee injury during military service.  Accordingly, service connection for a bilateral knee disability is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's remaining claims.

In its March 2011 remand, the Board directed development in connection with the Veteran's claims that were based on his assertions of exposure to Agent Orange in service.  

The Veteran has alleged that he developed diabetes mellitus and prostate cancer based on exposure to an herbicide agent.  The record reflects that the Veteran was in Korea from July 1967 to September 1968 and served as a general supply specialist with Battery A, 2nd Battalion Hawk, 71st Artillery.  Among his contentions is that he was exposed to Agent Orange at ASCOM Supply Depot in South Korea because ASCOM was responsible for incoming supplies and the dispersal of supplies received, and that the sole purpose of ASCOM was to receive and deliver supplies, to include herbicides.  The Veteran contends that he, as the person in charge of supplies, was required to drive into ASCOM Depot two to three days a week and that he often had to walk through areas where barrels of Agent Orange were stored.  He states that it was not uncommon for many of the barrels to be leaking from puncture holes caused by pitch folks on trucks used to move them.  The Veteran has submitted statements from fellow servicemen, including one assigned to ASCOM Depot from February 1969 to March 1970, who recall seeing barrels of toxic herbicides stored at the Depot.

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part VI, Subpart ii, Chapter 2, Section C.10.n., directs that a detailed statement of the veteran's claimed herbicide exposure should be sent to the Compensation and Pension (C&P) Service to request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  

The Board's March 2011 remand found that, based on the Veteran's allegations and the evidence of record, additional development should be conducted to determine through official channels whether herbicides were stored, transported, used, or tested at ASCOM Depot as alleged by the Veteran and other service members, and if the Veteran's duties as a general supply specialist required him to go to ASCOM.  The Board acknowledged the AMC's determination that ASCOM Supply Depot is not considered by VA or DoD to be a source of herbicide exposure and that there is no evidence that the Veteran was ever at ASCOM Supply Depot or that his duties involved regular visitation to the Depot.  However, the AMC did not provide any documentation to support these conclusions.  Indeed, the Board notes that the Veteran's service dental records show that he was seen at ASCOM dental clinic in August 1967.  Thus, it appears he did, in fact, visit ASCOM.

The March 2011 remand directed that the AMC was to attempt to verify the Veteran's claimed herbicide exposure by (1) requesting information from appropriate sources as to whether the Veteran's duties as general supply specialist with Battery A, 2nd Battalion Hawk, 71st Artillery, in Korea from July 1967 to September 1968 would have required him to go to ASCOM Depot for any reason; (2) furnishing a detailed description of the Veteran's claimed exposure at ASCOM Depot, while serving with Battery A, 2nd Battalion Hawk, 71st Artillery in Korea from July 1967 to September 1968, to C&P Service and requesting a review of DoD's inventory of herbicide operations to determine whether herbicides were stored, transported, or used as alleged; and (3) if a negative response was received from the C&P Service, submitting a request to JSRRC for verification of exposure to herbicides based on the Veteran's allegations as outlined in the claims folder and as summarized above.

The AMC submitted the appropriate request to the JSRRC on remand.  The response reflects that unit histories were reviewed for the 2nd Battalion, 71st Artillery, and the 38th Artillery Brigade, which was the higher headquarters for the 2nd Battalion, 71st Artillery.  The headquarters were located at Camp Red Cloud, Uijeongbu, South Korea, approximately 19 miles from the DMZ.  The 38th Artillery Brigade was dispersed from Chuncheon (near the DMZ) to Kunsan, with the mission of providing a surface to air missile capability for use in the Korean Air Defense Sector.  The history does not document the use, storage, spraying, or transportation of herbicides.  Nor did the histories mention or document any specific duties performed by the unit members along the DMZ.  The Republic of Korea Armed Forces used chemical herbicides along the southern boundary of the DMZ from April 1968 to July 1969, as part of counter-infiltration operations.  They were applied using hand sprayers and M8A2 trailer mounted decontamination apparatus.  Although United States Army Non-Commissioned Officers advised Republic of Korea personnel in the use of herbicides, no United States personnel are known to have been actually involved in their application.  This information appears in a November 2010 AMC memorandum summarizing the actions taken to attempt to corroborate the Veteran's alleged herbicide exposure.  

The Board observes that the information VA received from the JSRRC does not actually respond to the AMC's inquiry.  The information that was requested by the AMC pertains to whether herbicides were used, stored, sprayed, or transported by ASCOM Depot, as the Veteran has claimed that his duties as a general supply specialist required that he travel to ASCOM Depot.  The JSRRC's response, however, focuses on whether the duties of the 2nd Battalion, 71st Artillery, would have exposed its members to herbicides.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  It is thus necessary, once again, to remand these claims in order to complete the requested development.
 
Finally, the appellant's claim for entitlement to service connection for a bilateral eye disability is inextricably intertwined with the claim of entitlement to service connection for diabetes mellitus currently on appeal.  In this regard, the Board notes that the August 2011 addendum to the June 2010 VA optometry examination opines that "it is at least as likely as not that diabetes has contributed to some measure to the development of cataract."  Therefore, resolution of the diabetes mellitus claim is required in order to fully adjudicate the bilateral eye disability claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n and attempt to verify the Veteran's claimed herbicide exposure as follows:

a)  Furnish a detailed description of the Veteran's claimed exposure at ASCOM Depot to C&P Service and request a review of DoD's inventory of herbicide operations to determine whether herbicides were stored, transported, or used as alleged.

b)  If a negative response is received from the C&P Service, the AMC should submit a request to JSRRC for verification of exposure to herbicides at ASCOM Depot based on the Veteran's allegations that he was exposed at ASCOM Depot as outlined in the claims folder and as summarized above.

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


